Citation Nr: 1145774	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  08-13 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension to include as secondary to the service-connected diabetes mellitus, type II.  

2.  Entitlement to service connection for erectile dysfunction as secondary to the service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1966 to October 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

Further, in adjudicating the claims on appeal, the RO considered the issue of service connection for erectile dysfunction on a direct basis and also as secondary to the service-connected diabetes mellitus, type II.  However, the Veteran's contentions throughout this appeal have indicated that he only claims service connection on a secondary basis.  The Veteran has not contended that his erectile dysfunction is directly related to his military service; rather, his arguments have been that it is either caused, or aggravated, by his service-connected diabetes mellitus, type II.  Accordingly, the Board has characterized the issue as set forth on the title page of this decision and will only address this issue on a secondary basis only.  


FINDINGS OF FACT

1.  Hypertension was first diagnosed many years after the Veteran's active duty and is not causally or etiologically related to such service, including his service-connected diabetes mellitus, type II.

2.  Erectile dysfunction is not causally or etiologically related to the Veteran's service-connected diabetes mellitus, type II.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred or aggravated in service, and is not proximately due to, or the result of, the service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2011); 38 C.F.R. § 3.310 (2006).
2.  Erectile dysfunction is not proximately due to, or the result of, the service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the current appeal, a pre-decisional letter dated in September 2006 complied with VA's duty to notify the Veteran with regards to the issues on appeal.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefits on a direct basis, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from him, what evidence VA was responsible for getting, and what information VA would assist in obtaining on his behalf.  Also, the correspondence notified the Veteran of the criteria for assigning a disability rating and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  [To the extent that the letter does not discuss the criteria necessary for the grant of service connection on a direct basis, the Board finds such omission harmless.  Throughout the appeal, the Veteran has asserted that his service-connected diabetes has aggravated his hypertension and has caused his erectile dysfunction.  Accordingly, he has exhibited a clear and actual understanding of the requirements for secondary service connection.]  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), personnel records, Social Security Administration (SSA) records, and post-service medical records and also secured examinations in furtherance of his claims.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims folder.

Pertinent VA opinions with respect to the issues on appeal were obtained in December 2006 (hypertension) and May 2008 (both issues).  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the December 2006 and May 2008 VA opinions obtained in this case were sufficient, as they were predicated on a full reading of the VA medical records in the Veteran's claims file.  They consider all of the pertinent evidence of record as well as the statements of the Veteran, and provide explanations for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases (e.g., hypertension) may be presumptively service connected if it becomes manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2011).  

Furthermore, any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  In this regard, the Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310 during the pendency of this appeal.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the United States Court of Appeals for Veterans Claims (Court) ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the change amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claims were pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the claimant.  

	A.  Hypertension 

The Veteran contends that his hypertension was first diagnosed in service.  He also contends that his service-connected diabetes mellitus, type II aggravates his hypertension.  He contends that, prior to the diagnosis of diabetes mellitus, he required less medication to treat his hypertension than he currently requires, which he contends shows aggravation.  See May 2008 statement.

His STRs show no treatment for, or diagnosis of, hypertension.  The Veteran's blood pressure reading at his entrance examination in October 1965 was 138/88.  A record dated in January 1966 shows that his blood pressure was 132/86.  His discharge examination in September 1969 revealed blood pressure of 160/88.

According to post-service medical records, the Veteran has been diagnosed with hypertension at least as early as June 1998.  A record from M.N., M.D. dated in September 2006 for the Veteran's diabetes mellitus indicated that the only complication that was directly due to diabetes mellitus was a neurological complication.  Hypertension was not listed as a complication.

The Veteran was afforded a VA examination in December 2006, at which time he reported that he was diagnosed with hypertension in 1970.  The examiner opined that the Veteran's hypertension was less likely as not caused by, or a result of, his service.  The examiner's opinion was based on clinical experience.  The examiner noted that the Veteran had one documented blood pressure of 160/88 in service.  Subsequent readings while in service were within normal limits.  The Veteran was not treated for, or diagnosed with, hypertension while in service.  The December 2006 examination also addressed the Veteran's diabetes mellitus, type II.  The examiner did not list hypertension as a complication of diabetes mellitus, type II.  

A record from Dr. M.N. dated in February 2007 indicated that the Veteran had no complications that were directly due to his diabetes mellitus.  A letter from G.M, M.D. also dated in February 2007 only listed diabetic retinopathy as a complication.  At a VA examination for the Veteran's diabetes mellitus, type II in May 2008, the examiner opined that hypertension was not a complication of diabetes.  The examiner also opined that it was not worsened or increased by the Veteran's diabetes.  None of the Veteran's post-service medical records indicate that his hypertension was incurred in service or is secondary in any way to his service-connected diabetes mellitus, type II.

Based on a review of the evidence, the Board finds that service connection for hypertension is not warranted on direct, secondary, and presumptive bases.  Although the Veteran has been diagnosed with hypertension, the evidence does not show that it is related to his military service on any basis.  On a direct basis, the Board finds that the evidence does not support a finding that an in-service incurrence or aggravation of an injury or disease to his cardiovascular system actually occurred.  In reaching this conclusion, the Board observes that the Veteran has not actually reported any in-service injury or disease to his cardiovascular system.  

Moreover, there is no nexus evidence to support a finding of service connection.  As noted above, no medical professional has provided an opinion that the Veteran's hypertension is related to his military service.  The only medical opinion of record, that of the December 2006 VA examiner, indicates that the Veteran's hypertension is not related to his military service.  That opinion is uncontradicted and is based upon an examination of the Veteran, a review of the Veteran's history, and the examiner's clinical experience.  

In reaching this conclusion, the Board acknowledges the Veteran's contention that his hypertension was first shown in service.  In this regard, the Board observes that the December 2006 examiner noted an elevated blood pressure reading of 160/88 in service.  However, the examiner also noted that the remainder of the Veteran's blood pressure readings in service was normal.  Even after noting the Veteran's contentions, the examiner was unable to opine that the onset of the Veteran's hypertension occurred in service.  Indeed, no medical professional has provided such opinion.  

In this regard, the Board notes that the Veteran's discharge examination in September 1968 showed a clinically normal vascular system  The Board finds that the onset of his post-service hypertension did not occur in service.  The Board's finding is further supported by the lack of post-service evidence showing hypertension until 1998, over two decades after discharge from service.  The Board acknowledges that the Veteran claims that he was diagnosed with hypertension in 1970.  However, there are no medical records to support that assertion.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of cardiovascular complaints, symptoms, or findings (to include in particular elevated blood pressure readings) for over two decades between the period of active service and a diagnosis of hypertension is itself evidence which tends to show that his hypertension did not have its onset in service or for years thereafter.  

Furthermore, the claims folder contains no competent evidence of hypertension associated with the Veteran's active duty.  In reaching this conclusion, the Board observes that none of the Veteran's post-service treatment records indicate any etiology of the Veteran's hypertension.  Further, as previously discussed herein, the December 2006 VA examiner has opined that the Veteran's hypertension is not related to his military service.  Without evidence of an in-service event, injury, or disease to the Veteran's cardiovascular system or competent evidence of an association between his hypertension and his active duty, service connection for hypertension is not warranted.  

Moreover, the evidence does not show that the Veteran's hypertension is secondary to his service-connected diabetes mellitus, type II.  The May 2008 examiner provided a negative nexus opinion for secondary service connection.  Such opinion was obtained after a full examination of the Veteran that included a review of the pertinent records and the Veteran's contentions regarding why he believed his hypertension was secondary to his diabetes mellitus, type II.  Furthermore, the evidence shows that the Veteran's hypertension pre-dated the onset of his diabetes mellitus, type II, which the Veteran himself admits.  See, e.g. May 2008 substantive appeal.  The competent medical evidence of record also fails to show that the Veteran's hypertension is aggravated by his service-connected diabetes mellitus, type II.  Although the Veteran contends that taking additional medication to treat his hypertension since he was diagnosed with diabetes mellitus, type II is indicative of aggravation, the competent medical evidence of record fails to show that the Veteran's diabetes mellitus, type II aggravates his hypertension.  No medical professional has provided any opinion to indicate that the Veteran's hypertension is aggravated by his diabetes mellitus, type II.  

Additionally, the evidence does not show that the Veteran's hypertension was manifest to a degree of 10 percent or more within discharge from service.  Consequently, service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307, 3.309.  

The Board acknowledges the Veteran's belief that his hypertension is related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2011).  Consequently, the Veteran's own assertions as to etiology of a disability have no probative value.

Without evidence of an onset of hypertension in service, a continuity of pertinent symptomatology after service, or competent evidence of an association between the Veteran's hypertension and his active duty, including to his service-connected diabetes mellitus, type II, service connection for hypertension is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for hypertension.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for hypertension, on a direct basis, and as secondary to the service-connected diabetes mellitus, type II, is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).

	B.  Erectile Dysfunction

The Veteran contends that he has erectile dysfunction that is secondary to his service-connected diabetes mellitus, type II.  He has not contended that his erectile dysfunction is directly related to his service.  In this regard, the Board observes that his STRs show no treatment for, or diagnosis of, erectile dysfunction.  His discharge examination in September 1969 showed a clinically normal genitourinary system.

According to post-service medical records, the Veteran complained of impotence in December 1999.  He was diagnosed with testosterone deficiency in February 2006 and with erectile dysfunction in February 2007.  A letter from Dr. M.N. dated in September 2006 does not list erectile dysfunction as a complication of diabetes.  

The Veteran was afforded a VA examination in December 2006.  He reported erectile dysfunction that he related to diabetes.  No diagnosis of erectile dysfunction was made at the examination.  Letters dated in February 2007 from Dr. M.N. and Dr. G.M. do not list erectile dysfunction as a complication of diabetes.  The letter from Dr. M.N. shows that the Veteran had no complications that were directly due to diabetes, while the letter from Dr. G.M. listed diabetic retinopathy as a complication.  An April 2008 letter from Dr. M.N. shows that the Veteran's erectile dysfunction was most likely related to both the hypertension and the diabetes mellitus, type II.  The Veteran reported having erectile dysfunction at a May 2008 VA examination.  The examiner opined that the most likely etiology was blood pressure medication.  

Based on a review of the evidence, the Board finds that service connection for erectile dysfunction is not warranted.  Although the Veteran has been diagnosed with erectile dysfunction, the evidence does not show that it is related to his service-connected diabetes mellitus, type II.  The May 2008 examiner opined that the most likely etiology of Veteran's erectile dysfunction was his hypertension medication.  For the reasons set forth above, service connection for hypertension is not warranted.  Therefore, service connection for erectile dysfunction, as secondary to hypertension, is not warranted.  

The Board acknowledges Dr. M.N.'s April 2008 letter indicating that the Veteran's erectile dysfunction was most likely related to both the hypertension and the diabetes mellitus, type II.  However, such opinion lacks probative value due to inconsistencies in Dr. M.N.'s records.  As discussed herein, letters from Dr. M.N. dated in September 2006 and February 2007 both indicate that the Veteran's diabetes mellitus, type II did not cause erectile dysfunction as a complication.  The September 2006 letter showed that the Veteran had a neurological, as opposed to a genitourinary, complication.  The February 2007 letter showed that there were no complications.  Furthermore, none of Dr. M.N.'s clinical treatment records indicate that there was any relationship between the Veteran's erectile dysfunction and his diabetes mellitus, type II.  Indeed, it was not until after the Veteran's claim was denied due to there being no evidence of a relationship between the Veteran's erectile dysfunction and his service-connected diabetes mellitus, type II, was a letter than submitted indicating that the Veteran's erectile dysfunction was related to his diabetes mellitus, type II.  Dr. M.N.'s April 2008 letter did not explain why his earlier letters in September 2006 and February 2007 did not list erectile dysfunction as a complication of diabetes mellitus, type II, when he then opined that it was a complication in April 2008.  Thus, as Dr. M.N.'s letter contradicts his earlier reports and is not supported by his clinical records, the Board finds that the April 2008 letter lacks probative value sufficient to establish a relationship between the Veteran's erectile dysfunction and his service-connected diabetes mellitus, type II.  

The Board acknowledges the Veteran's belief that his erectile dysfunction is related to his service-connected diabetes mellitus, type II.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a) (1).  Consequently, the Veteran's own assertions as to etiology of a disability have no probative value.

Without competent evidence of an association between the Veteran's erectile dysfunction and his service-connected diabetes mellitus, type II, service connection for erectile dysfunction is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for erectile dysfunction.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for erectile dysfunction as secondary to the service-connected diabetes mellitus, type II, is denied.  See 38 U.S.C.A §5107.
ORDER

Entitlement to service connection for hypertension, to include as secondary to the service-connected diabetes mellitus, type II, is denied.

Entitlement to service connection for erectile dysfunction, as secondary to the service-connected diabetes mellitus, type II, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


